UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-5137


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES E. HOOKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:09-cr-00034-MSD-TEM-1)


Submitted:   September 28, 2010           Decided:   October 29, 2010


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Ellenson, Newport News, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Robert E. Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James E. Hooker appeals his convictions for one count

of conspiracy to obstruct, delay and affect commerce by robbery,

in violation of 18 U.S.C. § 1951(a) (2006), one count of robbery

and aiding and abetting such conduct, in violation of 18 U.S.C.

§§     1951(a) & 2, and possession of a firearm in furtherance of a

crime    of    violence        and    aiding    and     abetting       such    conduct,      in

violation of 18 U.S.C.A. § 924(c) & 2 (West 2000 & Supp. 2010).

Hooker argues that the district court abused its discretion in

directing       that      an        interpreter        be    used      for     two     Korean

eyewitnesses.      Finding no error, we affirm.

               Under     28     U.S.C.     § 1827(d)(1)        (2006),        the    district

court    is    required        to    appoint    an     interpreter      if     the    witness

“speaks only or primarily a language other than English . . . so

as to inhibit such witness’ comprehension of questions and the

presentation of such testimony.”                   The use of an interpreter is a

matter       committed     to       the   trial      court’s    discretion.            United

States v. Rodriguez, 424 F.2d 205, 206 (4th Cir. 1970).                                    “This

rule    is    appropriate        because     the     trial     judge    is    in     the    best

position to assess a defendant’s or witness’ language usage,

comfort level and intelligibility.”                     United States v. Hasan, 609

F.3d    1121,    1127     (10th       Cir.     2010)    (internal       quotation          marks

omitted).       In order to determine whether there was an abuse of

discretion, this court must determine whether the trial court’s

                                               2
decision made the trial fundamentally unfair.           United States v.

Belfast, 611 F.3d 783, 821 (11th Cir. 2010).

            We conclude there was no abuse of discretion.          There

is nothing to suggest that the trial court’s decision resulted

in   a   trial   that   was   fundamentally   unfair.   Accordingly,   we

affirm Hooker’s convictions and sentence.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      3